Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 6/15/2022 has been received; Claims 1, 2, 4-12 are pending. Claims 6-9 have been withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 2017/0172231).
Regarding Claim 1, Long discloses a protective glove for athletes (Figures 1 & 2), comprising: a glove body (120) including a palm portion and a plurality of finger portions (Figures 1 & 2), and the glove body having an inner side defined as a palm side and an outer side opposite to the inner side defined as a back side (Figures 1 & 2); and a protective layer structure (110) divided into a first section (1st, see annotated Figure 2 below) and a second section (2nd, see annotated Figure 2 below), the first section having an upper palm portion, an index finger portion, a middle finger portion, a ring finger portion and a little finger portion (see annotated Figure 2 below), the second section having a lower palm portion and a thump portion (see annotated Figure 2 below), and a gap (gap, see annotated Figure 2 below) formed between the upper palm portion and the lower palm portion; wherein each of the first section and the second section includes an anti-slip buffer layer (layer 220), a cloth layer (layer 210), a first bonding layer (Para. 12 & 15, “stitched, glued or otherwise suitably secured”, “stitching, glue or another attachment along respective perimeters”) and a plurality of second bonding layers (Para. 12 & 15, “stitched, glued or otherwise suitably secured”, “stitching, glue or another attachment along respective perimeters, while lacking attachment in some interior regions of the layers”), an outer side surface of the cloth layer is provided with the anti-slip buffer layer (Figures 1 & 2), the first bonding layer is coated along an edge portion of an inner side surface of the cloth layer (Para. 12 & 15, “stitched, glued or otherwise suitably secured”, “stitching, glue or another attachment along respective perimeters”), the second bonding layers are respectively coated on partial areas of a center part of the inner side surface of the cloth layer (Para. 12 & 15, “stitched, glued or otherwise suitably secured”, “stitching, glue or another attachment along respective perimeters, while lacking attachment in some interior regions of the layers”); and wherein the edge portions of the inner side surfaces of the cloth layers of the first section and the second section are adhesively disposed on the palm side by the first bonding layers (Para. 12 & 15, “stitched, glued or otherwise suitably secured”, “stitching, glue or another attachment along respective perimeters”), and the partial areas of the center parts of the inner side surfaces of the cloth layers of the first section and the second section are adhesively disposed on the palm side by the second bonding layers (Para. 12 & 15, “stitched, glued or otherwise suitably secured”, “stitching, glue or another attachment along respective perimeters, while lacking attachment in some interior regions of the layers”), the first section is sewed and fixed along an edge portion of the first section with a sewing thread (Para. 12 & 15, “stitched, glued or otherwise suitably secured”, “stitching, glue or another attachment along respective perimeters”), and the second section is sewed and fixed along an edge portion of the second section with a sewing thread (Para. 12 & 15, “stitched, glued or otherwise suitably secured”, “stitching, glue or another attachment along respective perimeters”), such that the palm side of the glove body is defined as a buffer protective surface (Figures 1 & 2).
Regarding Claim 4, Long discloses a material of the anti- slip buffer layer is selected from the group consisting of rubber, silicon, plastic, foam latex, and a combination thereof (Para. 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  2, 5 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2017/0172231) in view of Tsuru (US2013/0086731).
Regarding Claim 2, Long does not specifically disclose each of the finger portions having an elasticity constrained portion provided at a front end thereof. However, Tsuru discloses a glove (Figure 1) with each finger portion having an elasticity constrained portion (11, Para. 77)  provided at a front end thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date to include an elasticity constrained portion in each finger, as taught by Long, in order to provide wear resistance and protection. The combination of Long and Tsuru disclose wherein external sides of the elasticity constrained portions of the glove body are encapsulated by an adhesive layer (Tsuru, coating film 21, Para. 77), such that elasticity of the elasticity constrained portions is smaller than elasticity of the other portions of the finger portions (Tsuru, due to the addition of layers the constrained portions would have less elasticity, Para. 32-45).  
Regarding Claim 5, Long does not disclose the protective layer structure has a portion partially enclosing the plurality of finger portions corresponding to distal ends of the finger portions. However, Tsuru discloses the protective layer structure has a portion partially enclosing the plurality of finger portions corresponding to distal ends of the finger portions (Figure 1). It would have been obvious to one of ordinary skill in the art to include an enclosing finger portion, as taught by Tsuru, to the glove of Long, in order to provide further protection in the finger area.
Regarding Claim 10, Long does not specifically disclose each of the finger portions having an elasticity constrained portion provided at a front end thereof. However, Tsuru discloses a glove (Figure 1) with each finger portion having an elasticity constrained portion (11, Para. 77)  provided at a front end thereof. It would have been obvious to one of ordinary skill in the art before the effective filing date to include an elasticity constrained portion in each finger, as taught by Long, in order to provide wear resistance and protection. The combination of Long and Tsuru disclose the elasticity constrained portions of the finger portions are encapsulated by a cloth material (Tsuru, Para. 77), such that elasticity of the elasticity constrained portions is smaller than elasticity of the other portions of the finger portions (Tsuru, due to the addition of layers the constrained portions would have less elasticity, Para. 32-45).
Claims  11  & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2017/0172231) in view of Umphlett (USPN 8,840,984).
Regarding Claim 11, Long does not specifically disclose two ends of each of the second bonding layers are in connection with the first bonding layer.  However, Umphlett discloses two ends of each of a second bonding layers are in connection with a first bonding layer (Figure 2C, Col. 2, lines 33-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include bonding layers as described by Umphlett, to the bonding layers of Long, in order to provide good adhesion between surfaces 
Regarding Claim 12, the combination of Long and Umphlett discloses the second bonding layers are respectively coated on the partial areas of the center part of the inner side surface of the cloth layer in a slash pattern (Long, Para. 12 & 15, “stitched, glued or otherwise suitably secured”, “stitching, glue or another attachment along respective perimeters, while lacking attachment in some interior regions of the layers”, Umphlett, Figure 2C, Col. 2, lines 33-46).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732